Title: Lord Pitt to Thomas Walpole, 6 March 1775
From: Chatham, John Pitt, 2nd Earl of
To: Walpole, Thomas


Franklin was deeply concerned with Chatham’s conciliatory plan, presented to the House of Lords on February 1, just as he had been with the motion in January to withdraw the troops from Boston. Between these Parliamentary manoeuvers the two men had collaborated closely, but the American had not reached the point where he could express directly his admiration for what the Earl had tried to do. In January he had expressed it to Lord Stanhope. In February he sent it by way of Thomas Walpole, who forwarded to Hayes an extract of his letter, and then returned to him Chatham’s acknowledgment by way of Lord Pitt. Whatever Franklin wrote has been lost; only this echo remains.
 
Hayes Thurday March 6th [1775]
Lord Pitt presents his Compliments to Mr: Walpole and being at Hayes did not recieve the honor of his obliging note, till yesterday. Lord Chatham desires him to present his Compliments to Mr: Walpole, and is much honor’d by his thinking of his health, which is better, tho’ he still continues very much out of order. Lord Chatham also desires me to express how sensibly he feels the contents of the Extract communicated to him; he is deeply touched by such a remembrance, and truly honor’d by so Authentick and Respectable a Testimony to his good Intentions.
Notation in Franklin’s hand: Note receiv’d by Mr. Walpole in answer to one from him communicating an Extract of a Letter from me respecting Lord Chatham’s Motion for Conciliatory Measures made Feb. 1775.
B Franklin
 
Notation: Walpole, Feb. 1775.
